Aldrich, J.,
dissenting.
This opinion lays great stress about the courts not favoring forfeiture. That is true; but there is not an instance on record in a case like the one at bar where the question of police regulation is the issue, when it views with disfavor this general provision of police power and forfeiture. Courts do not under any circumstances for a moment stop to parley or listen to the technicalities of the casualist when the issue is to stop pestilence and famine,- and to promote good health and to prevent contagious disease. Under such circumstances the doctrine of forfeiture is not out of place, or a mere empty jargon, and to object to it, in a case like the one at bar, is a subterfuge which repeals a statute enacted in behalf of good health and good morals.
When property is employed in a business that is productive of crime and debauchery, it is subject to this despised doctrine of forfeiture. This is the policy recognized and pursued by our federal government in its revenue laws and in all of its operations against nuisances, such as the illicit traffic in liquor. 22 Cyc. 1643. The law for controlling the distillery, for frauds, is constitutional. United States v. McKinley, 4 Brewst. (Pa.) 246; United States v. Distillery, 25 Fed. Cas. 866, No. 14965. Also it is federal law as well that forfeiture of spirits at a distillery fraudulently operated extends to the interest of the mortgagee,- although ignorant of the frauds. 22 Cyc. 1644, and United States v. Seven Barrels of Distilled Oil, 27 Fed. Cas. 1025, No. 16253.
When this majority opinion railed at the policy of forfeiture resorted to by the g’overnment, it simply is criticising a policy adopted by our government more than a century avo, and adopted also by every state in the Union to promote better morals, better health, and to keep in check the lawless element in every community in this entire country. This same policy, so *362long having the approval of onr federal government, has been adopted by the state government of Nebraska, and to interfere with it in a situation like the case at bar is certainly bad public policy, for it turns the automobile loose upon every community in this state to be an instrument of law breakers, as is desired in the illicit traffic of liquor. This places a premium upon lawlessness. Better protect morals and health than an automobile dealer who is selling his machine on credit to criminals as an agency to debauch and promulgate crime.
This Nebraska statute, as found in chapter 187, Laws 1917, is declared to be for the immediate preservation of public peace, health and safety. Thus this chapter is brought squarely under the head of police regulation, and was enacted for the purpose of aiding and abetting that feature. of the law in this state; and for one to interpret the object and purpose of this law so as to make it nugatory and to abort legislative intent is assuming a responsibility which the court surely ought to hesitate to do. The general purpose, aim and object of this chapter 187 is a mathematical demonstration of the lofty purpose of legislative intent, and the despised doctrine of forfeiture is the government agency usually employed in cases of this kind to protect society, to promote good morals and general sobriety everywhere. In a situation like the case at bar, to hide behind forfeiture and refuse to give the legislature an honest and intelligent intent is to defy decency, to aid and abet lawbreakers, and to open wide the doors to bootleggers, and to put a premium upon lawlessness everywhere, and trample under foot the intention of the legislature that enacted a law in good faith intended to make a general nuisance out of an automobile when used in unlawful transportation of liquor.
The opinion argues that, to take this automobile and confiscate it, and thus deprive an innocent mortgagee *363of his holdings, is wrong and should not have the sanction of the courts. The enactment of this liquor statute in Nebraska, which provides for declaring an automobile engaged in the illicit traffic of liquor as being a nuisance, and for confiscating and selling it, the proceeds of the sale to be used in first paying costs, and the remainder turned into the school fund, has the approval of federal law, as the revenue policy of the United States demonstrates. This is an action in a sense in rem and proceeds against the automobile, declaring it a public nuisance, and abates it by ordering it sold. This proceeding is not against the defendant personally, but to determine the ownership of the automobile for the purpose of giving", a good title, when the state sells it, to abate a nuisance, and to promote good health and morals. s
It is a policy of civil government to protect society against the lecherous, criminal influence of the outlaw liquor traffic, and the state of Nebraska, proceeding along statutory lines to do this, should not, in our opinion, be molested or prevented from so doing. It seems1 to us this majority opinion should have taken into consideration such cases as are found in United States v. One Black Horse, 129 Fed. 167. This is a case where a horse and buggy was hired by a liveryman to a man who used them in smuggling liquor across a state line, and just as iu the case at bar, without the knowledge of the mortgagee, and also in that case, as in the case at bar, the issue was to evade the law under sanction of the courts, and afford protection to the innocent mortgagee, but in that case, as in this one, the court ought to have said: “The redress of the innocent claimant (as in the case of the innocent mortgagee) is from the wrongdoer himself or by application to the officers of the government usually vested with authority to remit forfeiture.” United States v. Two Bay Mules, 36 Fed. 84; 22 Cyc. 1681. This wrongdoer had a credit of $2,350 to buy an automobile to transport liquor from *364a wet into a dry state, "so these defendants were not without protection.
Viewed in the light of federal and state authority, the legal conclusion of all this is that the unlawful acts of the owner of this automobile finds the mortgagee, the defendant herein, just the same as if he had committed the crime himself. Dobbins Distillery v. United States, 96 U. S. 395.
Courts have said: “Every owner of property holds title thereto subject to the authority of the state to so regulate its use and enjoyment as to prevent and abate public nuisances, and the enforcement of that authority works no legal wrong.” City of Waterloo v. Waterloo, C. F. & N. R. Co., 149 Ia. 129.
When an automobile is used illegally to transport liquor from wet into dry territory, it is a violation, not only of state law, but is in defiance of federal statute, and this majority opinion refuses, not only to give effect to this state law, but turns down federal law upon this same subject and enacted for the sapie purpose that this law, found in chapter 187, Laws 1917, was enacted to protect health and good morals. It seems to us that it is the duty of this court to recognize this federal law and not turn it down on some technical construction. Mugler v. Kansas, 123 U. S. 623; New Orleans Gas Co. v. Louisiana Light Co., 115 U. S. 650.
In the interpretation of the provisions of the statute, a court should take them to mean what they say, and that the legislature intended to say what it did. If in making an interpretation we find the law susceptible of two meanings, one which carries out what the law was enacted to cure, and the other which makes the law inadequate to do what was desired to be accomplished, then the rule is to give it the meaning that accomplishes the original purpose. “The fallacy of the argument lies in part in disregarding the distinction between a proceeding to abate a nuisance, which looks *365only to tlie property that in the nse made of it constitutes the nuisance, and a proceeding to punish an offender for the crime of maintaining a nuisance. These two proceedings are entirely unlike. The latter is conducted under the provisions of the criminal law, and deals only with the person who has violated the law. The former is governed by the rules which relate to property, and its only connection with persons is through the property in which they may be interested. That which is declared by a valid statute to. be a nuisance is deemed in law to be a nuisance in fact, and should be dealt with as such. The people, speaking through their representatives, have proclaimed it to be offensive and injurious to the public, and the law will not tolerate it. The fact that keeping a nuisance is a crime does not deprive a court of equity of the power to abate the nuisance.” Carleton v. Rugg, 149 Mass. 550.
These two proceedings are entirely unlike. We have had many statutes enacted in the name of police regulation. Among the mány prominent and recent ones, we find an apt discussion of this court in State v. Fanning, 97 Neb. 224, and it is especially in point because it is written by the author of the opinion from ■which we are dissenting. The provisions- of our prohibition law declaring automobiles a nuisance when used in the transportation of liquor are not unlike our game law, which provides for the forfeiture of fish, nets and their destruction. It certainly is unfortunate for the people'of Nebraska that the author of the opinion in State v. Fanning, supra, did not have the same 'light and the same inspiration when he wrote the opinion in the State of Nebraska v. Jones-Hansen Cadillac Co.
We do not care to pursue, this matter further, believing that we have pointed out the fallacy of the majority opinion and the errors adopted, and that the legislature still has time to pass a law that will soon remedy the errors of this majority opinion. We be*366lieve it is erroneous and contrary to law, and is plainly wrong from the standpoint of public policy. Wrong', because it gives the wrong construction to legislative intent, and further wrong because it is in square conflict with the United States statute upon the same subject and enacted for the same purpose, and therefore is against the policy of the federal government and of good morals; and we feel it incumbent upon us to do our little bit in pointing out the errors we believe the court has fallen into. This opinion from the standpoint of law, good morals, history, fact, and precedent should have upheld Cass county and the state of Nebraska.
We now face this situation in enforcing the liquor law. The owner of an automobile can use his machine to transport liquor into Nebraska with impunity. All he has to do is to have some one of his gang produce a chattel mortgage, and under the authority of the Nebraska supreme court this selfsame mortgagee can claim his machine while it is being used to transport liquor in violation of law. And because of this situation, and because when an automobile is so used it is a nuisance and should be abated as the statute provides by invoking the law of forfeiture, for these reasons, and for other points in this dissenting opinion, I cannot concur in the opinion as adopted.